Order issued February 25, 2014, Withdrawn; Order filed February 26, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00502-CV
                                  ____________

                      CHRISTINE E. REULE, Appellant

                                        V.

M & T MORTGAGE, M & T BANK BAYVIEW LOAN SERVICING, LLC,
        BAYVIEW FINANCIAL TRADING GROUP, LP, BAYVIEW
       FINANCIAL LP AND HUGHS, WATTERS, ASKANASE, LLP,
                           Appellees


                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2008-75636


                                   ORDER

      On November 25, 2013, this court ordered the Harris County District Clerk
to file a supplemental clerk’s record on or before March 14, 2014, containing the
trial court’s Order Regarding Transcripts signed on or about January 9, 2014.
      Counsel for appellees notified the court that the requested order is included
in the Supplemental Clerk’s Record filed January 17, 2014.

      Accordingly, we WITHDRAW the order issued February 25, 2014,
requiring a supplemental clerk’s record.



                                PER CURIAM




                                           2